DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0265098 by Tepper et al. (“Tepper”) in view of US PGPUB 2017/0285949 by Trika et al. (“Trika”).

As to Claim 1, Tepper teaches a host, comprising: a controller configured to: 
generate a search key (Tepper: at least ¶0023; “processor 102 may send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key”; Fig. 4 further shows vector 422 matching corresponding bits in “search key 410”); generate a query for particular data stored in an array of memory cells of a memory device (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110” where ¶0027 further explains that memory media 110, in the illustrative embodiment, includes a tile architecture” and “… each memory cell (e.g., tile) … is addressable by an x parameter and a y parameter (e.g., a column and a row)”), wherein the query includes: a command to search for the particular data (Tepper: at least ¶0023; “send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key) and ¶0035 discloses “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410”); and 
a number of data fields for the particular data, including: a parameter for an amount of bits in data stored in the memory device that do not match corresponding bits in the search key that would result in the data not being sent to the host (Tepper: at least ¶0035; “to perform a macro operation (e.g., return top N results based on a given search key 410)” and “memory controller “… ranks and sorts the top N matching rows (e.g., vectors) based on the number of set bits matching the column data that was read, and the memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; ¶0034 explains “database elements (e.g., vectors) having the greatest number of matches (e.g., lowest Hamming distance) are the most similar results (e.g., the result set)” and ¶0038 discloses “compares the query hash code (e.g., the search key 410) with the database hash codes (e.g., the vectors 422, 424, 426, 428, 430, 432, 434) and calculates the pair-wise Hamming distances (e.g., based on the matching bits, as described above)” and sorts “… based on the Hamming distances and returns the indices of the closest matching vectors 422, 424, 426, 428, 430, 432, 434 (e.g., the closest matching N vectors)”; note: results with matching bits less than the amount of minimum matching bits in the closest N vectors are not returned OR any result that does not qualify to be in the closest N vectors are not returned); and
send the query to the memory device (Tepper: at least ¶0035; “processor 102 sends a block column read request to the memory controller 106 to read specified columns (e.g., the columns corresponding to the set bits (bits having a value of one) in search key 410” and “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”; ¶0035 further discloses “subsequently, the memory controller 106 sends a block column read request to the media access circuitry 108 to read, from the memory media 110, the columns corresponding to the set bits in the search key 410”). 

Tepper does not explicitly disclose, but Trika discloses query includes: number of data fields for a particular data, including: a logical block address (LBA) for the particular data and an LBA offset for the particular data (Trika: ¶0038; “set of parameters used for performing a search command” and “parameters can include data range specifiers”; ¶0040 further discloses “data range specifiers can include a logical block addressing (LBA) range (R) and a byte offset (B). The LBA range can indicate a range within the memory in which to search for the data pattern”; ¶0045 also discloses “search command can be pseudo coded as follows: Search (LBArange, byteOffset, dataPattern, patternLength, bitmask, alignment, flags)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Trika’s feature of query includes: number of data fields for a particular data, including: a logical block address (LBA) for the particular data and an LBA offset for the particular data (Trika: ¶¶0038, 0040, 0045) with Tepper’s host.
The suggestion/motivation for doing so would have been to allow for searching and retrieving of data pattern in memory according to “a range within the memory” (Trika: at least ¶¶0040, 0045 “LBA range can indicate a range within the memory in which to search for the data pattern. In addition, the byte offset can be utilized when searching for the data pattern” and “the storage device can internally read data from memory at the specified LBArange”).

As to Claim 2, Tepper and Trika teach the host of claim 1, wherein the host includes a host interface configured to send the query from the controller to the memory device (Tepper: at least ¶0035; “processor 102 sends a block column read request to the memory controller 106 to read specified columns (e.g., the columns corresponding to the set bits (bits having a value of one) in search key 410” and “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”; ¶0035 further discloses “subsequently, the memory controller 106 sends a block column read request to the media access circuitry 108 to read, from the memory media 110, the columns corresponding to the set bits in the search key 410”). 

As to Claim 5, Tepper and Trika teach the host of claim 1, wherein the controller is configured to determine an amount of data included in each data field for the particular data (Tepper: at least ¶0034; “searching through a large database of records and finding similar records to a given query record (key)”, “determines the number of matching binary values between the search key 410 and each database element (e.g., vector)” and “database elements (e.g., vectors) having the greatest number of matches (e.g., lowest Hamming distance) are the most similar results (e.g., the result set)”; ¶0035; “memory controller “… ranks and sorts the top N matching rows (e.g., vectors) based on the number of set bits matching the column data that was read”; and ¶0038 discloses “compares the query hash code (e.g., the search key 410) with the database hash codes (e.g., the vectors 422, 424, 426, 428, 430, 432, 434) and calculates the pair-wise Hamming distances (e.g., based on the matching bits, as described above)”). 

As to Claim 6, Tepper and Trika teach the host of claim 1, wherein the query includes a number of data portions for the particular data (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors)”; note: the query includes a number of binary values for “database elements (e.g., records, vectors, rows, etc.) … in binary format”; Fig. 4 further shows vector 422 matching corresponding bits in “search key 410”).

As to Claim 7, Tepper and Trika teach the host of claim 1, wherein the command to search for the particular data comprises a command to search for the particular data stored in the memory device that matches each corresponding bit in the search key (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110”; ¶0035 further discloses “memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410” and controller “… sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; Fig. 4 further shows vector 422 matching each corresponding bit in “search key 410”).

As to Claim 8, Tepper and Trika teach the host of claim 1, wherein the command to search for the particular data comprises a command to search for the particular data stored in the memory device that more closely matches corresponding bits in the search key (Tepper: at least ¶0035; controller “… ranks and sorts the top N matching rows (e.g., vectors) based on the number of set bits matching the column data that was read, and the memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; note: for example, top N matches more closely match search key than other matches that are not within top 10 matches).

As to Claim 10, Tepper and Trika teach the host of claim 1, wherein the query includes an LBA range for the particular data range of the LBA (Trika: at least ¶0040; “data range specifiers can include a logical block addressing (LBA) range (R) … LBA range can indicate a range within the memory in which to search for the data pattern”; ¶0045 also discloses “search command can be pseudo coded as follows: Search (LBArange …”). 

As to Claim 11, Tepper teaches an apparatus, comprising: an array of memory cells (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110” where ¶0027 further explains that memory media 110, in the illustrative embodiment, includes a tile architecture” and “… each memory cell (e.g., tile) … is addressable by an x parameter and a y parameter (e.g., a column and a row)”); and
a controller configured to: receive, from a host, a query for particular data stored in the array of memory cells (Tepper: at least ¶0035; “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410”, controller “… sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results” and “subsequently, the memory controller 106 sends a block column read request to the media access circuitry 108 to read, from the memory media 110, the columns corresponding to the set bits in the search key 410”; Fig. 4 further shows vector 422 matching corresponding bits in “search key 410”), wherein the particular data corresponds to a search key (Tepper: at least ¶0034; “searching through a large database of records and finding similar records to a given query record (key)” and “determines the number of matching binary values between the search key 410 and each database element (e.g., vector)”; ¶0035 also discloses “return top N results based on a given search key 410”) generated by the host (Tepper: at least ¶0023; “processor 102 may send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key”), and the query includes: a parameter for an amount of bits in data stored in the memory device that do not match corresponding bits in the search key that would result in the data not being sent to the host (Tepper: at least ¶0035; “to perform a macro operation (e.g., return top N results based on a given search key 410)” and “memory controller 106 … ranks and sorts the top N matching rows (e.g., vectors) based on the number of set bits matching the column data that was read, and the memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; ¶0034 explains “database elements (e.g., vectors) having the greatest number of matches (e.g., lowest Hamming distance) are the most similar results (e.g., the result set)” and ¶0038 discloses “compares the query hash code (e.g., the search key 410) with the database hash codes (e.g., the vectors 422, 424, 426, 428, 430, 432, 434) and calculates the pair-wise Hamming distances (e.g., based on the matching bits, as described above)” and sorts “… based on the Hamming distances and returns the indices of the closest matching vectors 422, 424, 426, 428, 430, 432, 434 (e.g., the closest matching N vectors)”; note: results with matching bits less than the amount of minimum matching bits in the closest N vectors are not returned OR any result that does not qualify to be in the closest N vectors are not returned);
search portions of the array of memory cells for the particular data (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110” where ¶0027 further explains that memory media 110, in the illustrative embodiment, includes a tile architecture” and “… each memory cell (e.g., tile) … is addressable by an x parameter and a y parameter (e.g., a column and a row)”); and
transfer, to the host, the particular data (Tepper: at least ¶0035; “controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)” and “memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”).
Tepper does not explicitly disclose, but Trika discloses query includes: data fields for a particular data, including: a logical block address (LBA) for the particular data and an LBA offset for the particular data (Trika: ¶0038; “set of parameters used for performing a search command” and “parameters can include data range specifiers”; ¶0040 further discloses “data range specifiers can include a logical block addressing (LBA) range (R) and a byte offset (B). The LBA range can indicate a range within the memory in which to search for the data pattern”; ¶0045 also discloses “search command can be pseudo coded as follows: Search (LBArange, byteOffset, dataPattern, patternLength, bitmask, alignment, flags)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Trika’s feature of query includes: data fields for a particular data, including: a logical block address (LBA) for the particular data and an LBA offset for the particular data (Trika: ¶¶0038, 0040, 0045) with Tepper’s apparatus.
The suggestion/motivation for doing so would have been to allow for searching and retrieving of data pattern in memory according to “a range within the memory” (Trika: at least ¶¶0040, 0045 “LBA range can indicate a range within the memory in which to search for the data pattern. In addition, the byte offset can be utilized when searching for the data pattern” and “the storage device can internally read data from memory at the specified LBArange”).

As to Claim 12, Tepper and Trika teach the apparatus of claim 11, wherein the apparatus includes an interface configured to transfer the particular data from the controller to the host (Tepper: at least ¶0035; “controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)” and “memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”).

As to Claim 14, Tepper and Trika teach the apparatus of claim 11, wherein the controller is configured to transfer, to the host, the particular data that more closely matches corresponding bits in the search key (Tepper: at least ¶0035; controller “… ranks and sorts the top N matching rows (e.g., vectors) based on the number of set bits matching the column data that was read, and the memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; note: for example, top N matches more closely match search key than other matches that are not within top 10 matches). 

As to Claim 15, Tepper and Trika teach the apparatus of claim 14, wherein the controller is configured to automatically transfer, to the host, the particular data that more closely matches the corresponding bits in the search key (Tepper: at least ¶0035; controller “… ranks and sorts the top N matching rows (e.g., vectors) based on the number of set bits matching the column data that was read, and the memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; note: the controller does the sending or transferring of data by itself, i.e. automatically; top N matches more closely match search key than other matches that are not within top 10 matches).

As to Claim 16, Tepper and Trika teach the apparatus of claim 11, wherein the controller is configured to transfer, to the host, the particular data that matches each corresponding bit in the search key (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110”; ¶0035 further discloses “memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410” and controller “… sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; Fig. 4 further shows vector 422 matching each corresponding bit in “search key 410”). 

As to Claim 17, Tepper and Trika teach the apparatus of claim 16, wherein the controller is configured to automatically transfer, to the host, the particular data that matches each corresponding bit in the search key (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110”; ¶0035 further discloses “memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410” and controller “… sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; Fig. 4 further shows vector 422 matching each corresponding bit in “search key 410”; note: the controller does the sending or transferring of data by itself, i.e. automatically)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0265098 by Tepper et al. (“Tepper”) in view of US PGPUB 2017/0285949 by Trika et al. (“Trika”), and further in view of NPL “Securing SQL Server: DBAs Defending the Database” by Carter.

As to Claim 3, Tepper and Trika teach the host of claim 1.

Tepper and Trika do not explicitly disclose, but Carter discloses wherein the query includes an indication for the particular data to be encrypted by the memory device (Carter: at least pg. 103; “… ENCRYPTBYPASSPHRASE() function” that “allows you to encrypt data by directly using a password or passphrase”; pg. 108 further discloses Listing 5-10 and a query “INSERT INTO Application.CreditCards( CardType , ExpMonth , ExpYear , CardNumberEncrypted ) VALUES( @CardType, @ExpMonth, @ExpYear, ENCRYPTBYPASSPHRASE(@Password, @CreditCardNumber, 0) ) ;” with “ENCRYPTBYPASSPHRASE(@Password, @CreditCardNumber, 0)” that indicates particular data to be encrypted with a passphrase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carter’s feature of wherein the query includes an indication for the particular data to be encrypted by the memory device (Carter: at least pgs. 103, 108) with the host disclosed by Tepper and Trika.
The suggestion/motivation for doing so would have been to populate a database/data store with encrypted data (Carter: at least pg. 104; “Our next task will be to populate the new column. To achieve this, we will encrypt the values of the CardNumber column, using the ENCRYPTBYPASSPHRASE() function”) and hide data from individuals including “IT/database staff” (Carter: at least pg. 107; “notice that the ENCRYPTBYPASSPHRASE() and DECRYPTBYPASSPHRASE() functions accept variables as parameters, as well as hardcoded strings. This also hides the data from IT/database staff, unless they know the pass phrase”).

As to Claim 4, Tepper and Trika teach the host of claim 1.
Tepper and Trika do not explicitly disclose, but Carter discloses wherein the query includes an indication for the particular data to be unencrypted by the memory device (Carter: at least pg. 113; “Data encrypted with a symmetric key can be decrypted using the DECRYPTBYKEY()” and “the script in Listing 5-12 demonstrates how to use the DECRYPTBYKEY() function to read the CardNumberEncrypted column” where Listing 5-12 shows “Decrypt Data With DECRYPTBYKEY()” and a query “SELECT CONVERT(NVARCHAR(30), DECRYPTBYKEY(CardNumberEncrypted)) AS CreditCardNumber FROM Application.CreditCards;” with “DECRYPTBYKEY(CardNumberEncrypted)” that indicates returned particular data to be “decrypted” (unencrypted)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carter’s feature of wherein the query includes an indication for the particular data to be unencrypted by the memory device (Carter: at least pg. 113) with the host disclosed by Tepper and Trika.
The suggestion/motivation for doing so would have been to perform decryption on query results encrypted with a “symmetric key” that is “a method that has the least performance overhead” (Carter: at least pg. 98).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0265098 by Tepper et al. (“Tepper”) in view of US PGPUB 2017/0285949 by Trika et al. (“Trika”), and further in view of US PGPUB 2017/0083554 by Harari et al. (“Harari”).

As to Claim 9, Tepper and Trika teach the host of claim 1.
Tepper and Trika do not explicitly disclose, but Harari discloses wherein the query includes a maximum error count for the query (Harari: at least ¶0015; “predefined actions are performed when the number of searches exceeds the limit—for example, a flag is set or a fail counter is incremented”; ¶0026 further discloses “limit on the number of failed search attempts”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Harari’s feature of wherein the query includes a maximum error count for the query (Harari: at least ¶¶0015, 0026) with the host disclosed by Tepper and Trika.
The suggestion/motivation for doing so would have been to put a stop to a query when “the number of failed search attempts exceeds a limit” (Harari: at least ¶0026; “stopping criterion is evaluated to determine if further searches and additional actions should be performed” and “the stopping criterion is a limit on the number of failed search attempts. If the number of failed search attempts exceeds a limit, the search is stopped”).

As to Claim 18, Tepper and Trika teach the apparatus of claim 11.

Tepper and Trika do not explicitly disclose, but Harari discloses wherein the particular data is not sent to the host if the amount of errors in the particular data is greater than the maximum error count for the query (Harari: at least ¶0026; “stopping criterion is evaluated to determine if further searches and additional actions should be performed” and “the stopping criterion is a limit on the number of failed search attempts. If the number of failed search attempts exceeds a limit, the search is stopped”; note: stopping a search means resulting particular data is not obtained from said search – particular data not sent as a result)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Harari’s feature of wherein the particular data is not sent to the host if the amount of errors in the particular data is greater than the maximum error count for the query (Harari: at least ¶0026) with the apparatus disclosed by Tepper and Trika.
The suggestion/motivation for doing so would have been to put a stop to a query when “the number of failed search attempts exceeds a limit” (Harari: at least ¶0026; “stopping criterion is evaluated to determine if further searches and additional actions should be performed” and “the stopping criterion is a limit on the number of failed search attempts. If the number of failed search attempts exceeds a limit, the search is stopped”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0265098 by Tepper et al. (“Tepper”) in view of US PGPUB 2017/0285949 by Trika et al. (“Trika”), and further in view of US PGPUB 2014/0310536 by Shacham.

As to Claim 13, Tepper and Trika teach the apparatus of claim 11. 
Tepper and Trika do not explicitly disclose, but Shacham discloses wherein the particular data transferred to the host is encrypted (Shacham: at least ¶0076; “sending encrypted data to a host storage controller as part of a read operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shacham’s feature of wherein the particular data transferred to the host is encrypted (Shacham: at least ¶0076) with the apparatus disclosed by Tepper and Trika.
The suggestion/motivation for doing so would have been to secure data that are transmitted using “inline encryption and decryption” (Shacham: at least ¶0003; “in order to secure data, such data is often encrypted during transmission and/or when stored”; ¶¶0005-0006 further disclose “efficient inline encryption/decryption).

Claims 19, 21-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0265098 by Tepper et al. (“Tepper”) in view of US PGPUB 2020/0142619 by Ke.

As to Claim 19, Tepper teaches a system, comprising: a host (Tepper: at least ¶0038; “computational host (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a field programmable gate array (FPGA), or other circuitry”; ¶0022 also disclose “a processor” in computing device); and a memory device coupled to the host (Tepper: at least ¶0023; “usage of bus … to transfer data between components of the compute device 100 (e.g., between the memory 104 or data storage device 114 and the processor 102)”), wherein: the host is configured to: generate a search key (Tepper: at least ¶0023; “processor 102 may send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key”); send, to the memory device, a query for particular data (Tepper: at least ¶0035; “compute device 100 formats a search query using a hash encoding”, “processor 102 sends a block column read request to the memory controller 106 to read specified columns (e.g., the columns corresponding to the set bits (bits having a value of one) in search key 410” and “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”) that more closely matches corresponding bits in the search key (Tepper: at least ¶0034; “determines the number of matching binary values between the search key 410 and each database element (e.g., vector)”; ¶0035 further discloses “ranks the top matching rows (e.g., vectors) based on the number of set bits matching”, “… return top N results based on a given search key 410” and controller “… sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; note: for example, top N matches more closely match search key than other matches that are not within top 10 matches);
send a request, to the memory device, for the particular data (Tepper: at least ¶0023; “processor 102 may send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key; ¶0035 further discloses “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”); and
the memory device is configured to: search portions of the memory device for the particular data responsive to receiving the query from the host (Tepper: at least Fig. 4 shows “Example Block of Memory”; ¶0034 also discloses “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428,
430, 432, 434 stored in the blocks of the memory media 110”); and
transfer the particular data to the host (Tepper: at least ¶0035; “controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)” and “memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”) responsive to receiving the request from the host (Tepper: at least ¶0023; “processor 102 may send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key; ¶0035 further discloses “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”).
Tepper does not explicitly disclose, but Ke discloses receive, from the memory device, a notification that the memory device is ready to transfer the particular data to the host (Ke: at least ¶0026; “the memory controller 110 may directly transmit a ready message Ready to the host device 130 to notify the host device 130 that the data storage device 100 is ready”; ¶0029 further discloses “when the host device 130 is notified that the data storage device 100 is ready, the host device 130 may start to access the data stored in the memory device 120. That is, the host device 130 may start to issue an access command, for example, a read command, to the data storage device 100”; note: data is transferred to host when host performs read operation); and
said send a request, to the memory device, for the particular data being responsive to receiving the notification (Ke: at least ¶0029; “when the host device 130 is notified that the data storage device 100 is ready, the host device 130 may start to access the data stored in the memory device 120. That is, the host device 130 may start to issue an access command, for example, a read command, to the data storage device 100”; note: sending read request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ke’s features of receive, from the memory device, a notification that the memory device is ready to transfer the particular data to the host (Ke: at least ¶¶0026, 0029); and
said send a request, to the memory device, for the particular data being responsive to receiving the notification (Ke: at least ¶0029) with Tepper’s system.
The suggestion/motivation for doing so would have been to “effectively shortens the time required for the host device to wait for initialization of the data storage device” so that “the host device can access the data storage device faster than the conventional design” (Ke: at least ¶0005).

As to Claim 21, Tepper and Ke teach the system of claim 19, wherein the memory device is configured to store a particular quantity of the particular data that more closely matches the corresponding bits in the search key in a separate portion of the memory device (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110” and ¶0038 discloses “… returns the indices of the closest matching vectors 422, 424, 426, 428, 430, 432, 434 (e.g., the closest matching N vectors” - where ¶0027 explains that “memory media 110 includes multiple partitions, each of which includes the tile architecture” and ¶0033 explains that “Data may be laid out across the memory media 110”; note: vectors with bits as particular quantity of the particular data). 

As to Claim 22, Tepper and Ke teach the system of claim 21, wherein the host is configured to determine an amount of the particular data transferred to the host by determining the particular quantity of the particular data that is stored in the separate portion of the memory device (Tepper: at least ¶0035; “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”; note: configured to determine 10 top results to be returned). 

As to Claim 25, Tepper teaches a method, comprising: receiving, at a memory device from a host, a command comprising a search key indicative of a query for particular data (Tepper: at least ¶0023; “send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key); ¶0035 also discloses “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410”; Fig. 4 further shows vector 422 matching corresponding bits in “search key 410”);
identifying, by the memory device, portions of the particular data in the memory device (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110” where ¶0027 further explains that memory media 110, in the illustrative embodiment, includes a tile architecture” and “… each memory cell (e.g., tile) … is addressable by an x parameter and a y parameter (e.g., a column and a row)”) with a threshold quantity of corresponding bits in the search key responsive to receiving the query (Tepper: at least ¶0035 discloses “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410” where ¶0034 explains “database elements (e.g., vectors) having the greatest number of matches (e.g., lowest Hamming distance) are the most similar results (e.g., the result set)” and ¶0038 further explains sorts “… based on the Hamming distances and returns the indices of the closest matching vectors 422, 424, 426, 428, 430, 432, 434 (e.g., the closest matching N vectors)”; note: results with matching bits less than threshold of top N results (matches) are not returned);
receiving, at the memory device from the host, a read command for the particular data (Tepper: at least ¶0023; “processor 102 may send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key; ¶0035 further discloses “processor 102 sends a block column read request to the memory controller 106 to read specified columns (e.g., the columns corresponding to the set bits (bits having a value of one) in search key 410” and “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”; ¶0022 further disclose “… access (e.g., read) individual columns (e.g., bits) of vectors for use in performing similarity searches”); and
sending, by the memory device, to the host, the particular data (Tepper: at least ¶0035; “controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)” and “memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”), responsive to receiving the read command (Tepper: at least ¶0023; “processor 102 may send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key; ¶0035 further discloses “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”).
Tepper does not explicitly disclose, but Ke discloses sending, by the memory device, to the host, a notification that the memory device has identified the particular data (Ke: at least ¶0026; “the memory controller 110 may directly transmit a ready message Ready to the host device 130 to notify the host device 130 that the data storage device 100 is ready”; ¶0029 further discloses “when the host device 130 is notified that the data storage device 100 is ready, the host device 130 may start to access the data stored in the memory device 120. That is, the host device 130 may start to issue an access command, for example, a read command, to the data storage device 100”; note: data in storage identified as ready); and
said receiving, at the memory device from the host, a read command for the particular data being responsive to receiving the notification (Ke: at least ¶0029; “when the host device 130 is notified that the data storage device 100 is ready, the host device 130 may start to access the data stored in the memory device 120. That is, the host device 130 may start to issue an access command, for example, a read command, to the data storage device 100”; note: sending read request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ke’s features of sending, by the memory device, to the host, a notification that the memory device has identified the particular data (Ke: at least ¶¶0026, 0029); and said receiving, at the memory device from the host, a read command for the particular data being responsive to receiving the notification (Ke: at least ¶0029) with Tepper’s method.
The suggestion/motivation for doing so would have been to “effectively shortens the time required for the host device to wait for initialization of the data storage device” so that “the host device can access the data storage device faster than the conventional design” (Ke: at least ¶0005).

As to Claim 26, Tepper and Ke teach the method of claim 25, wherein the query is configured to address multiple portions of the memory device in parallel (Tepper: at least ¶0023; “make efficient use (e.g., in terms of power usage and speed) of the architecture of the memory media 110, such as by accessing multiple tiles in parallel within a given partition”; ¶0034 further discloses “performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110”). 

As to Claim 27, Tepper and Ke teach the method of claim 25, wherein the threshold quantity of corresponding bits is based at least in part on a configuration or mode set by the host (Tepper: at least ¶0035 discloses “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410” where ¶0034 explains “database elements (e.g., vectors) having the greatest number of matches (e.g., lowest Hamming distance) are the most similar results (e.g., the result set)” and ¶0038 further explains sorts “… based on the Hamming distances and returns the indices of the closest matching vectors 422, 424, 426, 428, 430, 432, 434 (e.g., the closest matching N vectors)”; note: host configured to request for top N results). 

As to Claim 28, Tepper teaches a method, comprising: receiving, by a memory device, from a host, a query (Tepper: at least ¶0035; “compute device 100 formats a search query using a hash encoding”, “processor 102 sends a block column read request to the memory controller 106 to read specified columns (e.g., the columns corresponding to the set bits (bits having a value of one) in search key 410” and “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”) for particular data corresponding to a search key (Tepper: at least ¶0034; “searching through a large database of records and finding similar records to a given query record (key)” and “determines the number of matching binary values between the search key 410 and each database element (e.g., vector)”; ¶0035 also discloses “return top N results based on a given search key 410”), wherein the search key is generated by the host (Tepper: at least ¶0023; “processor 102 may send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key”);
searching, by the memory device, portions of the memory device for the particular data (Tepper: at least Fig. 4 shows “Example Block of Memory”; ¶0034 also discloses “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110”); *blocks are searched
storing, in a separate portion of the memory device, the particular data that more closely matches corresponding bits in the search key (Tepper: at least ¶0034; “in performing a search, individual binary values of the search key 410 are compared to the corresponding binary values in the database elements (e.g., vectors) 422, 424, 426, 428, 430, 432, 434 stored in the blocks of the memory media 110” and ¶0038 discloses “… returns the indices of the closest matching vectors 422, 424, 426, 428, 430, 432, 434 (e.g., the closest matching N vectors” - where ¶0027 explains that “memory media 110 includes multiple partitions, each of which includes the tile architecture” and ¶0033 explains that “Data may be laid out across the memory media 110”);
receiving, by the memory device, from the host, a request for the particular data (Tepper: at least ¶0023; “processor 102 may send a higher-level request (e.g., a request for a macro operation, such as a request to return a set of N search results based on a search key; ¶0035 further discloses “processor 102 may send an instruction to the memory controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)”); and
transferring, by the memory device, to the host, the particular data (Tepper: at least ¶0035; “controller 106 to perform a macro operation (e.g., return top N results based on a given search key 410)” and “memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”). 
Tepper does not explicitly disclose, but Ke discloses sending, by the memory device, to the host, a notification that the memory device is ready to transfer the particular data to the host (Ke: at least ¶0026; “the memory controller 110 may directly transmit a ready message Ready to the host device 130 to notify the host device 130 that the data storage device 100 is ready”; ¶0029 further discloses “when the host device 130 is notified that the data storage device 100 is ready, the host device 130 may start to access the data stored in the memory device 120. That is, the host device 130 may start to issue an access command, for example, a read command, to the data storage device 100”; note: data is transferred to host when host performs read operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ke’s feature of sending, by the memory device, to the host, a notification that the memory device is ready to transfer the particular data to the host (Ke: at least ¶0026) with Tepper’s method.
The suggestion/motivation for doing so would have been to “effectively shortens the time required for the host device to wait for initialization of the data storage device” so that “the host device can access the data storage device faster than the conventional design” (Ke: at least ¶0005).

As to Claim 29, Tepper and Ke teach the method of claim 28, wherein the memory device only transfers, to the host, the particular data that includes bits that match corresponding bits in the search key (Tepper: at least ¶0035; “processor 102 sends a block column read request to the memory controller 106 to read specified columns (e.g., the columns corresponding to the set bits (bits having a value of one) in search key 410” and memory controller “… ranks and sorts the top N matching rows (e.g., vectors) based on the number of set bits matching the column data that was read, and the memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; note: only top N matches returned; rows/vectors that do not include matching bits are not returned).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0265098 by Tepper et al. (“Tepper”) in view of US PGPUB 2020/0142619 by Ke, and further in view of US PGPUB 2014/0310536 by Shacham.
 
As to Claim 20, Tepper and Ke teach the system of claim 19.

Tepper and Ke do not explicitly disclose, but Shacham discloses, wherein: the particular data transferred to the host is encrypted (Shacham: at least ¶0076; “sending encrypted data to a host storage controller as part of a read operation”); and the host is configured to decrypt the encrypted data (Shacham: at least ¶0076; “facilitate in-line decryption of the data by the host storage controller”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shacham’s features of wherein: the particular data transferred to the host is encrypted (Shacham: at least ¶0076); and the host is configured to decrypt the encrypted data (Shacham: at least ¶0076) with the system disclosed by Tepper and Ke.
The suggestion/motivation for doing so would have been to secure data that are transmitted using “inline encryption and decryption” (Shacham: at least ¶0003; “in order to secure data, such data is often encrypted during transmission and/or when stored”; ¶¶0005-0006 further disclose “efficient inline encryption/decryption).

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0265098 by Tepper et al. (“Tepper”) in view of US PGPUB 2020/0142619 by Ke, and further in view of PGPUB 2017/0185480 by Choi.

As to Claim 23, Tepper and Ke teach the system of claim 19.   Tepper further discloses particular data that more closely matches the corresponding bits in the search key (Tepper: at least ¶0035; controller “… ranks and sorts the top N matching rows (e.g., vectors) based on the number of set bits matching the column data that was read, and the memory controller 106 subsequently sends, to the processor 102, data indicative of the top N matching rows (e.g., vectors) as the search results”; note: for example, top N matches more closely match search key than other matches that are not within top 10 matches).
Tepper and Ke do not explicitly disclose, but Choi discloses wherein a controller in the memory device is configured to correct errors in said particular data that more closely matches the corresponding bits in the search key (Choi: at least ¶0035; “transmit the data to the host 300 together with the already stored error correction code”; ¶0053 further discloses “the control circuit 100 … may also directly generate error correction information on request data read from the memory unit 200 by using an error correction circuit included therein and correct an error”). together with the already stored error correction code”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi’s feature of wherein a controller in the memory device is configured to correct errors in said particular data that more closely matches the corresponding bits in the search key (Choi: at least ¶¶0035, 0053) with the system disclosed by Tepper and Ke.
The suggestion/motivation for doing so would have been to “to ensure the reliability of data” (Choi: at least ¶0032; “an error correction code may be provided in order to ensure the reliability of data”).

As to Claim 30, Tepper and Ke teach the method of claim 28.
Tepper and Ke do not explicitly disclose, but Choi discloses further comprising transferring, by the memory device, error correction code to the host with the particular data (Choi: at least ¶0035; “transmit the data to the host 300 together with the already stored error correction code”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi’s feature of transferring, by the memory device, error correction code to the host with the particular data (Choi: at least ¶0035) with the method disclosed by Tepper and Ke.
The suggestion/motivation for doing so would have been to “to ensure the reliability of data” (Choi: at least ¶0032; “an error correction code may be provided in order to ensure the reliability of data”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0265098 by Tepper et al. (“Tepper”) in view of US PGPUB 2020/0142619 by Ke, and further in of US Patent 6,009,262 by Uematsu.

As to Claim 24, Tepper and Ke teach the system of claim 19.
Tepper and Ke do not explicitly disclose, but Uematsu discloses wherein the host is configured to determine the order in which the particular quantity of the particular data is received by the host (Uematsu: at least Col. 4 Lines 32-37 “host computer sends data transmission request signals sequentially to the plurality of processors 2-n (n=1, 2, 3, . . . ) in predetermined order, and then the plurality of processors execute a data transmitting procedure for transmitting data to the host computer sequentially”; Col. 9 Lines 42-46 further disclose “a host computer 1 sends data transmission request signals sequentially to processors 2 in predetermined order to receive data from the processors 2. The processors 2 transmit data after receiving the data transmission request signal”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Uematsu’s feature of wherein the host is configured to determine the order in which the particular quantity of the particular data is received by the host (Uematsu: at least Col. 4 Lines 32-37, Col. 9 Lines 42-46) with the system disclosed by Tepper and Ke.
The suggestion/motivation for doing so would have been to allow for data to be “… transmitted from the plurality of processors to the host computer without confusion” (Uematsu: at least Col. 4 Lines 37-38).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
29 July 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168